Motion to dismiss appeal denied, without costs. Motion for leave to print creditors’ agreement as an appendix to respondent’s points denied, but leave is.granted to submit the creditors’ agreement as a part of the record upon the argument. Order of the *909County Court of Westchester county reversed, without costs, upon the ground that until the hearing and determination of the objections to the account of the assignee in the Burton Brothers & Company estate, it is premature. Hirschberg, Burr, Thomas, Woodward and Rich, JJ., concurred.